Opinion by
Me. Justice Feasee
(sitting in the place of Mr. Justice McGowan),
*600This" case involved the same points as those decided in Miller v. Hall, ante 141, and they were similarly decided, -the Chief Justice dissenting. The two cases were heard together by referees, Circuit judge and this court. The following points were also decided here:
*6011. The condition of the bond differing slightly from the aggregate of the three installments, and both of these differing from the price of the land, as ascertained by multiplying the number of acres by the price per acre, the Circuit judge committed no error in construing the bond and agreement together, and thus ascertaining the true, amount of the debt.
2. The referees erred in receiving parol testimony on the subject of the interest agreed to be paid, but as the Circuit judge did not base his conclusions upon such testimony, this furnishes no ground for remanding the case.
Judgment affirmed.